                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                             Senior Judge Marcia S. Krieger

Civil Action No. 18-cv-02417-MSK

JESSE RAY ACEVES,

       Plaintiff,

v.

COMMISSIONER, SOCIAL SECURITY ADMINISTRATION,

       Defendant.


                OPINION AND ORDER REVERSING AND REMANDING
                        THE COMMISSIONER’S DECISION


       THIS MATTER comes before the Court on the Plaintiff’s Complaint (#1), the Plaintiff’s

Opening Brief (#14), the Defendant’s Response (#15), and the Plaintiff’s Reply (#16). For the

following reasons, the Commissioner’s decision is reversed, and the matter is remanded for

further proceedings.

                                     I.   JURISDICTION

       The Court has jurisdiction over an appeal from a final decision of the Commissioner

under 42 U.S.C. § 405(g).

                                    II.   BACKGROUND

A.   Procedural History

       Plaintiff Jesse Aceves (“Mr. Aceves”) seeks judicial review of a final decision by the

Defendant Commissioner (“Commissioner”) denying his application for supplemental security



                                                1
income (“SSI”) under the Social Security Act. In June 2015, Mr. Aceves filed for SSI, claiming

he became disabled as of December 20, 2014. (#11-5 at 219). His application was denied, and

he requested an administrative hearing. Following a hearing before an Administrative Law

Judge (“ALJ”), Mr. Aceves received an unfavorable decision in August 2017 (“Decision”).

(#11-2 at 12-25). Mr. Aceves appealed that Decision to the Appeals Council. However, on

July 26, 2018, the Appeals Council denied his Request for Review. (#11-2 at 1). Mr. Aceves

now appeals the final agency action to this Court.

B.   Factual Background

       The Court offers a summary of the facts here and elaborates as necessary in its

discussion. Also, because the dispositive issue in this appeal concerns the weight given to the

treating physician’s opinion as to Mr. Aceves’ physical impairments, the Court summarizes only

the medical evidence relevant to its decision.

       At the time of his alleged onset of disability, Mr. Aceves was 51 years old. He was 53

years old at the time of the administrative hearing before the ALJ. (#11-5 at 219; #11-2 at 44).

Mr. Aceves has a high school education and was previously employed as a dishwasher, busser,

stocking clerk, and construction flagger. (#11-6 at 296; #11-2 at 36-41).

       Mr. Aceves suffers from a congenital defect known as kyphosis and scoliosis in his spine

(“kyphoscoliosis”1), which causes him chronic back pain, decreased lung capacity, and nighttime

hypoxia. (#11-7 at 326-379).




1
         Kyphoscoliosis is defined as “[a]n abnormal curvature of the spine in both a coronal
(lateral) and sagittal (back-to-front) plane.” See https://www.ncbi.nlm.nih.gov/medgen/154361
(last visited August 28, 2019).

                                                 2
       In March 2014, Deborah Brown, M.D., Mr. Aceves’ treating provider, saw Mr. Aceves

for his chronic lower back pain caused by scoliosis. Dr. Brown noted that Mr. Aceves

experienced a constant dull ache associated with muscle spasms, and he could not stand or walk

for prolonged periods of time. Dr. Brown reported that the pain medication Tramadol was

working well for Mr. Aceves’ pain, and he was able to manage activities of daily living and do

limited household chores. He was also participating in physical therapy sessions. (#11-7 at

345-347). Upon her examination, Dr. Brown noted Mr. Aceves had a normal gait, but found

“severe kytosis and rotation” along with a limited range of motion due to “severe curvature” of

the spine. (#11-7 at 347). She also noted tenderness over the sacroiliac joints and muscle

spasms in his “lumbar paraspinal muscles.” (#11-7 at 347). Dr. Brown diagnosed Mr. Aceves

with kyphoscoliosis, chronic pain, and tachycardia. She referred Mr. Aceves to physical

therapy; prescribed pain medications; and ordered chest x-rays, blood tests, a sleep study, and a

pulse oxygen report. (#11-7 at 347). Then, Dr. Brown completed Mr. Aceves’ disability

paperwork and scheduled him for a follow up appointment. (#11-7 at 347).

       The March 17, 2014 pulse oxygen report showed Mr. Aceves had 93% oxygen saturation

after six minutes of exercise. (#11-7 at 358). The March 2014 chest x-rays revealed “old-

appearing compression fractures or wedge deformities;” “increased kyphosis involving the

thoracic spine;” and “mild osteoarthritic changes involving the thoracic spine.” (#11-7 at 387).

The sleep study showed hypoxia and sleep apnea (when Mr. Aceves slept on his back), and it

was recommended that Mr. Aceves use supplemental oxygen at night and avoid sleeping on his

back. (#11-7 at 348-357).

       In June 2014, Dr. Brown saw Mr. Aceves again for his kyphoscoliosis, which caused him

                                                3
“worsening” daily back pain and numbness and tingling in his feet. (#11-7 at 341). Upon her

examination, Dr. Brown noted abnormalities with Mr. Aceves’: general posture (antalgic gait

and humpback); neck (limited range of motion); lungs (decreased breath sounds); gait and

station; severe kyphosis; deep lordosis2; chest (barreled); and neurologic sensation. (#11-7 at

343-344). Dr. Brown assessed Mr. Aceves with: (1) worsening lower back pain; (2) a new onset

of numbness or burning; and (3) hypoxia or a lack of oxygen due to his pectus carinatum3.

(#11-7 at 344). Dr. Brown ordered another pulse oxygen report (which was conducted that

same day), which showed that he had 89% oxygen saturation after six minutes of exercise.

(#11-7 at 355). She further ordered MRI tests of Mr. Aceves’ spine and additional x-rays.

Following her examination, Dr. Brown opined that Mr. Aceves is “not able to maintain [full

time] employment” as his medical conditions would be aggravated by “prolonged sitting,

standing, walking and [are] complicated by hypoxia.” (#11-7 at 344).

         The June 2014 x-rays revealed “no significant change when compared to the chest x-

ray of March 18, 2014.” (#11-7 at 385). The MRI of Mr. Aceves’ thoracic spine showed

“mild degenerative changes without significant stenosis or neuroforaminal narrowing.” (#11-7

at 377). The MRI of Mr. Aceves’ lumbar spine showed “mild broad-based posterior bulge and




2
         Lordosis or swayback occurs when the spine curves too far inward. See
https://www.cedars-sinai.org/health-library/diseases-and-conditions/s/swayback-lordosis.html
(last visited August 28, 2019).
3
        “Pectus carinatum is an uncommon birth defect in which a child’s breastbone protrudes
outward abnormally. Sometimes the deformity isn’t noticeable until after the adolescent growth
spurt. For most children and teens, the main issue with pectus carinatum is the way it looks.”
See https://www.mayoclinic.org/diseases-conditions/pectus-carinatum/symptoms-causes/syc-
20355531 (last visited August 28, 2019).

                                                4
mild facet hypertrophy” at L4-L5 resulting in “mild stenosis” and “mild posterior and right

lateral disc bulge and mild facet hypertrophy” at L5-S1 resulting in “mild stenosis and right

neuroforaminal narrowing. Due to the disc laterally, there may be impingement on the existing

right L5 nerve root.” (#11-7 at 380-381).

       In July 2014, Dr. Brown referred Mr. Aceves to neurosurgeon Lee Krauth, M.D. Upon a

review of Mr. Aceves’ MRI tests, Dr. Krauth opined that Mr. Aceves had “mild degenerative

changes in the spine and in the joints but nothing that is that out of the ordinary for someone 50

years old.” (#11-9 at 530). Dr. Krauth found no disc herniations, cauda equina compressions,

or cord compressions and noted a normal sacrococcygeal region. Dr. Krauth concluded that

“there is absolutely no significant surgical pathology on any of these studies and I basically feel

that they are not really that abnormal for someone in his age group who is a smoker.” (#11-9 at

530). Upon an examination of Mr. Aceves, Dr. Krauth noted normal cranial nerves, deep

tendon reflexes, motor strength, gait and station along with a “barrel chest and … a bit of

exaggerated kyphosis.” (#11-9 at 530). Dr. Krauth opined that Mr. Aceves’ MRI tests are

“really not that abnormal, and I do not see any reason to limit his activities, based on any spine

disease.” (#11-9 at 530). Dr. Krauth recommended an exercise program and anti-

inflammatory medications for Dr. Aceves’ chronic pain and further opined that he did not

believe Mr. Aceves was “disabled from any employment … and could be gainfully employed if

he so desired.” (#11-7 at 530).

       The record reflects that between June 5, 2014 and November 14, 2014, Mr. Aceves

participated in more than 20 physical therapy sessions. The physical therapist noted Mr.

Aceves’ diagnoses of kyphoscoliosis, scoliosis, and constant back pain. (#11-9 at 557).

                                                 5
Physical Therapy Visit Notes from June 19, 2014 reflect that Mr. Aceves continued to

demonstrate poor posture and would “cramp up during treatment requiring extra rest breaks.”

(#11-9 at 569).

       In March 2015, Dr. Brown again saw Mr. Aceves for chronic pain related to his scoliosis.

(#11-7 at 338). Upon her examination, while she noted a normal gait, she also noted “severe

kyphosis and rotation,” limited range of motion “secondary to severe curvature,” tenderness, and

mild muscle spasms in the lumbar area. (#11-7 at 340). Dr. Brown refilled Mr. Aceves’ pain

medications and completed his paperwork. In May 2015, Dr. Brown saw Mr. Aceves again

following an emergency room visit for a psychotic breakdown after a period of heavy marijuana

use. (#11-7 at 334). Dr. Brown recommended Mr. Aceves cease all use of marijuana and

ordered lab testing. (#11-7 at 335-336). In June 2015, Dr. Brown treated Mr. Aceves for pre-

diabetes. (#11-7 at 330). In August 2015, Dr. Brown saw Mr. Aceves for a follow up

appointment on his blood sugars. (#11-7 at 326). She noted a normal physical exam and “no

complaints” by Mr. Aceves. (#11-7 at 326-329). In September 2015, Dr. Brown saw Mr.

Aceves again and administered hepatitis A and B immunizations. (#11-8 at 464).

       In November 2015, Dr. Brown completed a “Medical Source Statement” for Mr. Aceves,

noting that she has consistently treated Mr. Aceves since 2010. (#11-10 at 612). She opined

that he suffers from: kyphoscoliosis; chronic pain; hepatitis C with elevated liver function tests;

pre-diabetes; and sleep-related hypoxia. She noted Mr. Aceves has a “fair prognosis” and

suffers from dull and achy back pain (due to the kyphoscoliosis) and headaches and fatigue (due

to the sleep related hypoxia). She opined that while Mr. Aceves’ back pain waxed and waned, it

was aggravated by activities involving: bending, lifting, carrying, pushing, and pulling as well as

                                                 6
prolonged sitting, standing, or walking. (#11-10 at 612). As to Mr. Aceves’ functional

capacity to work in a competitive situation, she limited him to: 15 minutes of sitting and standing

at one time for a total of less than two hours in a workday; walking less than a block; working in

a job where he can shift positions at will from sitting, standing, and walking; working in a job

with breaks every 15 minutes for 15 minutes at a time due to muscle weakness, chronic fatigue,

pain, numbness, and adverse effects of medication. (#11-10 at 613). Dr. Brown further limited

Mr. Aceves to lifting 10 pounds occasionally and never lifting more than 10 pounds. She stated

he should never: twist; stoop; crouch; climb stairs or ladders; operate a motor vehicle; kneel; or

balance. Further, Mr. Aceves should never be exposed to: unprotected heights; moving

mechanical parts; humidity and wetness; dust; fumes; gases; pulmonary irritants; extreme

temperatures; or vibrations. (#11-10 at 613-615). Finally, Dr. Brown opined that Mr. Aceves

was incapable of performing even “low stress” work and would be “off task” for more than 25%

of the workday. (#11-10 at 615).

       In February 2016, Dr. Brown saw Mr. Aceves for a follow up appointment. She noted

his chronic pain was controlled by pain medications but was concerned about his nutrition and

activity level. (#11-10 at 631-635). She also saw him again in March 2016. She noted his

chronic pain related to scoliosis and upon examination, Dr. Brown found “severe lordosis,

kyphosis and rotation, ROM limited secondary to severe curvature” and tenderness in the joints

and “muscle spasms” in the lumbar muscles. (#11-10 at 637-638). In March 2017, Dr. Brown

saw Mr. Aceves and noted no changes to his constant and daily pain. She ordered more

physical therapy. (#11-10 at 680-683). Mr. Aceves attended physical therapy in June 2017,

and the therapist observed Mr. Aceves’: significant forward head posture; increased cervical

                                                 7
lordosis; severe thoracic kyphosis; and increased lumbar lordosis. (#11-2 at 96). In August

2017, Mr. Aceves was ultimately discharged from physical therapy “due to lack of progress.”

(#11-2 at 96). The therapist noted that Mr. Aceves’ back pain “seems mostly soft tissue related

from chronic postural deviation with muscle imbalance,” and while he would benefit from

strengthening exercises, physical therapy “will not be able to significantly change his spinal

positioning.” (#11-2 at 98).

C.   The ALJ’s Decision

          SSI is available to an individual who is financially eligible, filed an application for SSI,

and is disabled as defined in the Act. 42 U.S.C. § 1382. An individual is determined to be

under a disability only if his “physical or mental impairment or impairments are of such severity

that he is not only unable to do his previous work but cannot, considering his age, education and

work experience, engage in any other kind of substantial gainful work which exists in the

national economy ….” 42 U.S.C. § 423(d)(2)(A). The disabling impairment must last, or be

expected to last, for a least 12 consecutive months. See Barnhart v. Walton, 535 U.S. 212, 215

(2002).

          To determine disability, the ALJ analyzed this case pursuant to the sequential five-step

inquiry. See 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4); see also Williams v. Bowen, 844 F.2d

748, 750-52 (10th Cir. 1998) (explaining the five steps in detail). On August 17, 2017, the ALJ

issued a Decision unfavorable to Mr. Aceves. At step one, the ALJ found he had not engaged in

substantial gainful activity since March 6, 2015. (#11-2 at 17). At step two, the ALJ found

Mr. Aceves had the following severe impairments: lumbar degenerative disc disease with

kyphoscoliosis, mild thoracic degenerative disc disease, sleep-related hypoxia/obstructive sleep

                                                    8
apnea, and hepatitis C. (#11-2 at 17). At step three, the ALJ found Mr. Aceves did not have an

impairment that met or medically equaled the presumptively disabling conditions listed in 20

C.F.R. Part 404, Subpart P, Appendix 1. (#11-2 at 19). The ALJ then assessed Mr. Aceves’

RFC and determined that:

       [Mr. Aceves] has the residual functional capacity to perform a reduced range of
       light work as defined in 20 § C.F.R. 416.967(b) as follows: the claimant can lift and
       carry twenty pounds occasionally and ten pounds frequently; the claimant can stand
       and/or walk for six hours out of an eight hour work day; sit for six hours out of an
       eight hour work day; he can never climb ladders, ropes, or scaffolds; the claimant
       can frequently stoop, kneel, crouch, crawl, and climb ramps or stairs; the claimant
       cannot handle food or perform food preparation; and the claimant cannot perform
       commercial driving or the operation of heavy machinery.

(#11-2 at 20). In crafting Mr. Aceves’ RFC, the ALJ gave “little weight” to Dr. Brown’s 2015

opinion and “substantial weight” to Dr. Krauth’s 2014 opinion. (#11-2 at 23). At step four, the

ALJ found Mr. Aceves was capable of performing his past relevant work as a construction

flagger. (#11-2 at 24). Thus, the ALJ’s analysis ended at step four with the finding that Mr.

Aceves was not disabled as defined by the Social Security Act.

                               III.   STANDARD OF REVIEW

       Though the Court’s review is de novo, the Court must uphold the Commissioner’s

decision if it is free from legal error and the Commissioner’s factual findings are supported by

substantial evidence. See Fischer-Ross v. Barnhart, 431 F.3d 729, 731 (10th Cir. 2005).

Substantial evidence is evidence a reasonable person would accept to support a conclusion,

requiring “more than a scintilla, but less than a preponderance.” Lax v. Astrue, 489 F.3d 1080,

1084 (10th Cir. 2007). The Court may not reweigh the evidence, it looks to the entire record to

determine if substantial evidence exists to support the Commissioner’s decision. Wall v. Astrue,



                                                 9
561 F.3d 1048, 1052 (10th Cir. 2009).

                                       IV.    DISCUSSION

       Mr. Aceves asserts several issues in his appeal. First, he contends that the ALJ’s

Decision did not properly weigh the medical opinion evidence and failed to state valid reasons

for rejecting treating physician Dr. Brown’s November 2015 RFC opinion.4 Second, Mr.

Aceves claims that the ALJ’s Decision regarding the consistency of his testimony was not

supported by substantial evidence. Third, Mr. Aceves argues that he could not perform the job

of construction flagger within the limitations set forth in the ALJ’s RFC findings. Finally, Mr.

Aceves states that the new evidence submitted to the Appeals Counsel requires a remand. (#14

at 2). Because the first argument is dispositive and requires remand, the Court will focus on it.

See Watkins v. Barnhart, 350 F.3d 1297, 1299 (10th Cir. 2003) (declining to address remaining

issues on appeal as “they may be affected by the ALJ’s treatment of this case on remand.”).

       A treating physician’s opinion is generally entitled to controlling weight if it is “well

supported by medically acceptable clinical and laboratory diagnostic techniques and is not

inconsistent with the other substantial evidence in [the] case record.” Romo v. Commissioner,

748 Fed. Appx. 182, (10th Cir. 2018) (citing 20 C.F.R. § 404.1527(c)(2));5 Pisciotta v. Astrue,

500 F.3d 1074, 1077 (10th Cir. 2007). However, even if a treating physician’s opinion is not

entitled to controlling weight, it is still entitled to deference, and the ALJ must consider:


4
       Mr. Aceves does not challenge the ALJ’s assessment of Dr. Brown’s June 2014 opinion.
5
        Pursuant to a change in the Social Security Administration’s regulations, effective March
27, 2017, treating physician opinions will no longer be given controlling weight. However, the
prior rule remains applicable to claims—like Mr. Aceves’—filed before that date. Rescission of
Social Security Rulings 96–2P, 96–5P, and 06–3P, 2017 WL 3928298, at *1 (2017).

                                                  10
          (1) the length of the treatment relationship and the frequency of examination; (2)
          the nature and extent of the treatment relationship, including the treatment
          provided and the kind of examination or testing performed; (3) the degree to
          which the physician’s opinion is supported by relevant evidence; (4) consistency
          between the opinion and the record as a whole; (5) whether or not the physician
          is a specialist in the area upon which an opinion is rendered; and (6) other factors
          brought to the ALJ’s attention which tend to support or contradict the opinion.

Langley v. Barnhart, 373 F.3d 1116, 1119 (10th Cir. 2004) (internal quotations omitted). In

applying these factors, the ALJ must make findings and reasoning sufficiently specific so the

weight given to the medical source’s opinion is clear to subsequent reviewers. Id.

          Here, the ALJ’s Decision determined that Dr. Brown’s 2015 opinion was not entitled to

controlling weight, and instead gave it “little weight.” (#11-2 at 23). In the Decision, the ALJ

stated:

          As for opinion evidence, I considered the opinions of Deborah Brown, M.D., and
          give it minimal weight. Dr. Brown opined in June of 2014 that the claimant was
          unable to work due to scoliosis complicated by hypoxia. … After review, I find
          Dr. Brown’s opinion to be conclusory, with no functional analysis of the claimant’s
          limitations. Dr. Brown again opined in November 2015 that the claimant’s
          functionality was well below the sedentary level of exertion, assessing the claimant
          as able to occasionally lift no more than 10 pounds, sit or stand no more than two
          hours in an eight-hour day, never being able to perform postural activities, having
          unspecified manipulative limitations, being off-task more than 25% of a workday,
          being incapable of even low-stress jobs, never having any exposure to any
          environmental conditions, and likely missing more than 4 days of work per month.
          … I find this in direct contradiction to her own treatment notes of March 2017 as
          well as other examinations wherein she describes the claimant as having a normal
          gait, with good bulk, tone and optimal muscle strength at 5+/5 rather than a mere
          5/5, and that his pain is well controlled through medication. … Therefore, I
          afford her opinions little weight as they are not supported by the record, including
          her own treatment records; are based almost entirely on the claimant’s subjective
          reports rather than any objective observations made by Dr. Brown; and are
          completely inconsistent with his retained function throughout the record, including
          riding a bike, doing housework, being able to manage his activities of daily living
          and personal care, and having a hobby of metal detecting.

(#11-2 at 23).

                                                   11
       In response, the Commissioner argues that the ALJ properly evaluated Dr. Brown’s6

opinion and reasonably found it was not well-supported by the “mild diagnostic findings and

minimal clinical examination findings.” (#15 at 9).

       It is clear from the Decision that the ALJ did not engage in the two-step process

necessary to determine whether Dr. Brown’s 2015 opinion was entitled to controlling weight.

This was legal error. However, it is harmless if the reasons given for rejecting her opinion

satisfy either of the grounds for giving her opinion less than controlling weight. When an ALJ

rejects a treating physician’s opinion, he/she must identify specific, good reasons for weight

given to the opinion. See Hamlin v. Barnhart, 365 F.3d 1208, 1215 (10th Cir. 2004). This

requires identification of specific evidence in the record that the ALJ found to be inconsistent

with Dr. Brown’s opinion, as well as demonstration that consistent evidence was considered.

See Clifton v. Chater, 79 F.3d 1007 (10th Cir. 1996).

       As to the ALJ’s first inquiry—whether the opinion is supported by medically acceptable

clinical and laboratory diagnostic techniques—the record is replete with instances where Dr.

Brown ordered objective medical testing such as chest x-rays, MRIs, blood tests, pulse oxygen

tests, and sleep studies. The 2014 chest x-rays showed fractures, deformities, increased

kyphosis of the spine, and mild osteoarthritic changes involving the thoracic spine. (#11-7 at

387). The MRIs showed mild degenerative changes of the spine along with mild stenosis and

right neuroforaminal narrowing with possible impingement on the right L5 nerve root. (#11-7




6
       In arguing that the ALJ properly weighed Dr. Brown’s opinion, the Commissioner
erroneously referred to Dr. Brown as Mr. Aceves’ “treating nurse” and “Ms. Brown.” (#15 at
11-12). This inaccuracy does nothing to bolster the Commissioner’s arguments.

                                                12
at 377; #11-13 at 598). These objective test results are consistent with Dr. Brown’s own

observations and examinations of Mr. Aceves in March 2014, June 2014, March 2015,

November 2015, and March 2016. (#11-7 at 339-345; #11-10 at 612-638). Dr. Brown also

repeatedly referred Mr. Aceves to physical therapy, and in 2014 and 2017, Mr. Aceves

participated in numerous sessions. Indeed, Dr. Brown’s decision to order physical therapy was

in line with Dr. Krauth’s opinion that Mr. Aceves needed to engage in more exercise to combat

his chronic pain. (#11-7 at 530). Like Dr. Brown, Dr. Krauth also observed Mr. Aceves’

barrel chest and exaggerated kyphosis. (#11-9 at 530). Also consistent with Dr. Brown’s

findings, the physical therapist observed Mr. Aceves’ postural abnormalities, cervical and lumbar

lordosis, and severe thoracic kyphosis. (#11-2 at 96). Thus, the Court finds Dr. Brown’s

opinions were supported by medically acceptable clinical and laboratory diagnostic techniques.

       The Court now turns to the ALJ’s second inquiry—whether Dr. Brown’s opinion is

inconsistent with the other substantial evidence in record. Importantly, the record contains no

medical opinions (other than Dr. Brown’s) that addressed Mr. Aceves’ physical RFC. Although

the ALJ gave significant weight to Dr. Krauth’s opinion, Dr. Krauth did not make any functional

findings. After reviewing the MRI tests and examining Mr. Aceves one time,7 Dr. Krauth

merely opined that Mr. Aceves’ MRI tests were “not that abnormal,” which is inconsistent with

both Dr. Brown’s findings and the MRI results that noted “degenerative changes with stenosis,

neuroforaminal narrowing and possible nerve root impingement.” (#11-7 at 381).

       Further, the record does not support the ALJ’s stated reason for discrediting Dr. Brown’s


7
       Mr. Aceves testified at the administrative hearing that Dr. Krauth only examined him for
“a minute or two.” (#11-2 at 56).

                                               13
opinion—that it is inconsistent with her March 2017 treatment notes and other examinations,

which reflect that Mr. Aceves’ condition was not that severe and that his pain was controlled

with medications. The March 2017 treatment note reported Mr. Aceves’ pain was well-

controlled through medication and that he had a normal gait, good bulk, and muscle tone

“MS5+/5.” (#11-10 at 682). However, this treatment note is a snapshot in time; it does not

represent the longitudinal record of the period over which Dr. Brown treated Mr. Aceves. For

example, previous treatment notes (June 2014, March 2015, and March 2016) along with the

March 2017 treatment note reported Mr. Aceves’ severe lordosis, kyphosis, limited range of

motion, joint tenderness, and muscle spasms. (#11-10 at 682; #11-7 at 343-344; #11-10 at

637-639; #11-7 at 340). The treatment notes also reflected Dr. Brown’s repeated prescriptions

for pain medication, objective testing, and physical therapy in an effort to alleviate Mr. Aceves’

chronic pain. Thus, contrary to the ALJ’s characterization, the March 2017 treatment note does

not paint an unambiguously rosy picture of improvement of Mr. Aceves’ physical condition.

While this Court may not reweigh the medical evidence and must defer to the ALJ’s resolution

of evidentiary conflicts, the ALJ’s failure to identify any conflicting medical evidence or

consider the longitudinal record was improper. Carpenter v. Astrue, 537 F.3d 1264, 1265 (10th

Cir. 2008) (holding that “[i]t is improper for the ALJ to pick and choose among medical reports,

using portions of evidence favorable to his position while ignoring other evidence.”).

       Finally, the ALJ stated that Dr. Brown’s opinion was inconsistent with Mr. Aceves’

functional activities including riding a bicycle, doing housework, managing daily activities and

personal care, and participating in metal detecting. However, this statement is factually

inaccurate. The record is well-documented that Mr. Aceves’ condition has deteriorated over

                                                14
time, and his pain level worsened. At the administrative hearing held in June 2017, Mr. Aceves

testified that he no longer rides a bicycle nor does any metal detecting due to his pain. He also

testified that he only cooks simple meals and his niece assists him with household cleaning.

(#11-2 at 48, 54-55, 57). Further, in his written statement, Mr. Aceves reported that he is in

constant pain when he attends to his personal care and household activities. (#11-6 at 266-268).

Indeed, the record contains numerous examples of Mr. Aceves’ efforts to relieve his pain through

treatment, medication, physical therapy, and reduction of daily activities. Thus, to the extent

that Dr. Brown opined that Mr. Aceves suffered from chronic pain, the record supports her

opinion.

       Although some of the specific evidence cited by the ALJ is relevant to the assessment of

Dr. Brown’s opinion, her opinion is not inconsistent with specifics cited by the ALJ. Thus, the

ALJ’s Decision fails to state specific and legitimate reasons sufficient to conclude that Dr.

Brown’s opinion is inconsistent with substantial evidence in the record. As a consequence, Dr.

Brown’s opinion is controlling and the failure to adopt her functional limitations constitutes

reversible error. Even if not controlling, insufficient justification is given for according little

comparative weight to the opinion.

       The Court finds the Decision’s rejection of Dr. Brown’s 2015 opinion contravenes

applicable legal standards and that the ALJ’s RFC and disability conclusions at step three and

four of the sequential analysis are not supported by substantial evidence. Thus, the finding that

Mr. Aceves is not disabled is reversed, and the matter is remanded for reconsideration on steps

three, four, and potentially five of the sequential analysis, applying the proper legal standards to

the opinion of Dr. Brown and engaging specifically in a determination of whether her 2015

                                                  15
medical opinion is entitled to controlling or deferential weight. See Langley, 373 F.3d at 1119;

Robinson v. Barnhart, 366 F.3d 1078, 1084 (10th Cir. 2004). Thus, the Court need not reach

Mr. Aceves’ other specific claims of error in the ALJ’s analysis. The Court expresses no

opinion as to the ultimate determination of whether Mr. Aceves is or should be found to be

disabled.

                                     V.    CONCLUSION

       For the foregoing reasons, the Commissioner’s decision is REVERSED AND

REMANDED. Judgment shall enter in favor of Mr. Aceves.

       Dated this 3rd day of September, 2019.

                                                    BY THE COURT:




                                                    Marcia S. Krieger
                                                    Senior United States District Judge




                                               16
